EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Amended Registration Statement on FormS-3 of our reports dated March 23, 2010 relating to our audits of the consolidatedfinancial statements and financial statement schedules and internal control over financial reporting, which appear in DXP Enterprises, Inc.’s Annual Report on Form 10-K for the year ended December 31, 2009. We also consent to the reference to us under the heading “Experts” in such Registration Statement. /s/ Hein & Associates LLP Houston, Texas July 21, 2010
